Citation Nr: 1804125	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-44 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a pulmonary disability, to include as secondary to a service-connected disability.  

3.  Entitlement to a rating in excess of 30 percent for anxiety disorder.

4.  Entitlement to a rating in excess of 60 percent for hepatitis C prior to November 2016.  

5.  Entitlement to an effective date prior to June 2016 for a dependency allowance.

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), prior to November 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2015, June 2016, and March 2017 decisions of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at hearing before the Board in November 2017.  A transcript is of record.  

The Board has jurisdiction over appeals of VA decisions regarding the provision of benefits to veterans and their dependents or survivors.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.101(a).  An appeal consists of a timely filed Notice of Disagreement, a Statement of the Case, and a timely filed formal appeal (VA Form 9).  See 38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Certification of issues on appeal by the agency of original jurisdiction (AOJ) is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  See 38 C.F.R. § 19.35; Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  The Board acknowledges that the issues of entitlement to an increased initial rating for service-connected anxiety disorder and entitlement to service connection for a pulmonary disability (to include whether new and material evidence has been received to reopen the previously denied claim) have been perfected, but not yet certified to the Board.  The Board, as discussed during the November 2017 hearing, has accepted jurisdiction over these issues.

The Board also has jurisdiction over the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  The evidence of record raised the question of unemployability at the time the Veteran sought an increased initial rating for his hepatitis C, and the Veteran has applied for TDIU during the period on appeal of his claim.  The issue of entitlement to TDIU is properly before the board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a pulmonary disability and entitlement to a rating in excess of 30 percent for anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed January 2005 rating decision, the RO denied service connection for a pulmonary disability because the evidence failed to demonstrate that the Veteran suffered from a pulmonary disability that had its onset during or was related to the Veteran's service.  

2.  Evidence received since the January 2005 rating decision includes information that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  From October 13, 2014, the Veteran's hepatitis C was manifested by, or more nearly approximated, serologic evidence of hepatitis C infection with near-constant debilitating symptoms that included fatigue, malaise, and right upper quadrant pain.

4.  June 2016 is the earliest recognizable date of entitlement to a dependency allowance.

5.  The Veteran has been rendered unable to secure substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied service connection for a pulmonary disability became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

2.  Evidence received after the January 2005 rating decision is new and material to reopen a claim of entitlement to service connection for a pulmonary disability.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.

3.  From October 13, 2014, and no earlier, the criteria for a disability rating of 100 percent for hepatitis C have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.112, 4.113, 4.114, Diagnostic Code 7354.

4.  The criteria for an earlier effective date for the award of dependency allowance have not been met.  38 U.S.C. §§ 1115, 5110, 5111; 38 C.F.R. §§ 3.155, 3.401.

5.  The criteria for an award of TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  VA has provided the Veteran with the requisite information as to his claim for TDIU. 

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C. § 5103.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  The Veteran was not entitled to additional notice for his claim for an increased initial rating for hepatitis C.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records.  The RO provided the Veteran with an examination in October 2017 to assess the severity of the Veteran's hepatitis C.  The Board finds that the record contains adequate evidence to decide the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to this claim is required.
II.  Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where the issue is the initial disability evaluation assigned, VA must consider the medical evidence since the effective date of service connection, as well as whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).


Hepatitis C

Hepatitis C is rated under Diagnostic Code 7354.  A rating of 60 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A rating of 100 percent is assigned where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  See 38 C.F.R. § 4.114, Diagnostic Code 7354.

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  Id. at Note (1).  An incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note (2).


Dependency allowance

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C. § 1115.  The effective date of this compensation award is the latest of the following dates: (1) the date of claim for dependency; (2) the date the dependency arose; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) the date of commencement of the Veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the "date of claim" is the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  See 38 U.S.C. § 5110(f), (n); 38 C.F.R. § 3.401(b).


TDIU

A veteran is entitled to TDIU benefits when, due to service-connected disabilities, they are unable to secure or follow a substantially gainful occupation, and have a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

TDIU may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 361.


III.  Facts and Analysis

Pulmonary disability 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, VA shall reopen and review an adjudicated claim when a veteran submits new and material evidence that raises a reasonable possibility of substantiating the adjudicated claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the veteran's claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Service connection for a pulmonary disability was denied in a November 1983 rating decision because the evidence of record failed to demonstrate that the Veteran suffered from a breathing disability (diagnosed as asthma) as a result of his service.  The Veteran did not appeal that decision and it became final.  The Veteran filed a claim for asthma in 2004 which the RO construed as a request to reopen the previously denied claim.  In January 2005, the RO denied reopening on the basis that the Veteran had not submitted new and material evidence.  The Veteran did not appeal and the January 2005 denial of reopening became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103; Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  

Evidence submitted after to the November 1983 rating decision (the last decision that considered the merits of the claim) includes private treatment records, VA treatment records, and testimony provided during the November 2017 hearing.  This evidence is new because it was not previously available for VA's consideration.  It is material because, by itself or in conjunction with previously considered evidence, it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the previously denied claim may be reopened.  See 38 C.F.R. § 3.156.

Hepatitis C

A January 2012 private treatment record indicates that the Veteran reported "mostly" constant right upper quadrant pain, as well as "weight loss of 50 pounds over the last year and 15 pounds over the last five days to 1 month."  

An April 2013 VA treatment record indicates that the Veteran suffered from right upper quadrant pain and nausea.  A July 2013 private treatment record indicates that the Veteran reported "severe abdominal pain, nausea and vomiting, diarrhea[,]" beginning one day prior to the date of the treatment record.  

An August 2014 private treatment record notes the Veteran as suffering from weakness and fatigue, beginning four days prior to the treatment record, with increasing lethargy.  The Veteran also reported excessive sleep and continuous right upper quadrant pain.  It appears that the Veteran's fatigue "resolved," along with his right upper quadrant pain.  A September 2014 VA treatment record indicates that examination of the Veteran revealed findings "suggestive of early cirrhosis."

An October 2014 disability benefits questionnaire (DBQ) produced by the Veteran's physician notes the Veteran as suffering from hepatitis C and cirrhosis of the liver, with chronic fatigue and elevated liver enzymes.  The report indicates that the Veteran suffered from daily fatigue, malaise, and arthralgia, as a result of his hepatitis C, with intermittent nausea and vomiting.  The report also notes the Veteran as suffering from right upper quadrant pain, hepatomegaly, and incapacitating episodes of six weeks or more, as a result of his hepatitis C.  The Veteran displayed near-constant weakness, abdominal pain, and malaise, attributed to cirrhosis, as well as splenomegaly.  The Veteran also reported weight loss sustained for three months or longer, with his weight dropping from 240 pounds to 170 pounds.  A December 2014 VA treatment record notes the Veteran as suffering from "possible early cirrhosis."  A January 2015 VA treatment record indicates that the Veteran did not suffer from cirrhosis.  

An October 2017 VA examination to assess the severity of the Veteran's hepatitis C notes the Veteran as suffering from near-constant fatigue, malaise, anorexia, arthralgia, and nausea.  The report also notes the Veteran as suffering from daily right upper quadrant pain, hepatomegaly, and incapacitating episodes of six weeks or more.  The Veteran was not diagnosed with cirrhosis.  A November 2017 rating decision granted the Veteran a 100 percent rating for his hepatitis C, from November 2016.

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran was entitled to a 100 percent rating from October 13, 2014, the date of the DBQ describing his hepatitis C symptoms.  It appears that the Veteran suffered from symptoms including substantial weight loss, right upper quadrant pain, and nausea prior to this date, but the evidence of record does not indicate that these symptoms were "near-constant."  The Board notes that the Veteran's "near constant" symptoms are described under the "cirrhosis" section of the DBQ.  As the evidence indicates that the Veteran did not suffer from cirrhosis (or calls into question that diagnosis), and granting the Veteran the benefit of the doubt, the Board has used the criteria described under the "cirrhosis" section to rate the Veteran's hepatitis C.  The question before the Board concerns the Veteran's symptoms and their relation to his hepatitis C, and the evidence indicates that the Veteran suffered from near-constant debilitating symptoms as a result of this disability.  The Board is unable to award a higher rating prior to October 13, 2014 because the evidence indicates that a higher rating is not warranted before that time.


Dependency allowance

The Veteran, as part of a September 2004 claim, indicated that he was married.  The Veteran did not submit a marriage license with this claim, and the claim was denied.  The Veteran filed a claim of entitlement to service connection for hepatitis C in July 2011, which did not include marriage information.  The record indicates that the Veteran first received non-compensable service connection benefits for his hepatitis C in September 2014.  The Veteran received a 60 percent rating for his hepatitis C in March 2015, from July 2011.  A March 2015 notification letter informed the Veteran that VA intended to pay him as a single Veteran with no dependents, and stated that VA could pay retroactive dependency allowance benefits if the Veteran submitted a dependency claim within a year of the date of the notification letter.  

It appears that the Veteran first submitted a dependency claim (VA Form 21-686c) in June 2016.  In July 2016, the RO awarded additional benefits in June 2016.  The Veteran filed a notice of disagreement with the effective date of the award of dependency allowance benefits, with a copy of his marriage license. 

Unfortunately, the Board is unable to award a retroactive dependency allowance for the period prior to June 2016.  The law is clear that the effective date of payment of a dependency allowance is not based on the date of the Veteran's marriage or the date dependency arose.  See 38 C.F.R. § 3.401.  Instead, the effective date is based on when the Veteran submitted the dependency claim.  Id.  Although the Veteran was married before June 2016 and was awarded disability benefits before 2016, the law provides that if he wanted to be paid a dependency allowance back to the date of his claim in September 2004 then he needed either to submit his marriage certificate with the original claim (which he did not) or, when he was notified of his qualifying disability compensation in March 2015, to submit a dependency claim within one year of being notified, that is, by March 2016 (which he did not).  In this case, the Veteran did not submit his dependency claim until June 2016, several months after the deadline that would have allowed him to receive a retroactive dependency allowance.  Thus, the date of his claim, submitted in June 2016  in the form of his VA Form 21-686c, is the earliest date of entitlement for a dependency allowance.  See 38 C.F.R. § 3.401(b).

The Board notes the Veteran's statement that he contacted VA to inquire about dependency allowance benefits, in addition to his statement that he should have been able to submit the required information within a year of a September 2015 letter which indicated that the Veteran had a year from his "intent to file" to submit a completed application.  It appears that the September 2015 letter dealt with the submission of an application for disability compensation and related compensation benefits.  The Board finds that this letter did not create a new one year period in which the Veteran could provide the information required under 38 C.F.R. § 3.401.  

The Board also notes the Veteran's statement, made in his August 2016 VA Form 9, that the RO committed "clear and unmistakable error" because it failed to consider pre-existing evidence of marriage contained in the record.  Although the Veteran used the phrase "clear and unmistakable error" the Board finds that the Veteran is submitting an argument about how the law should be applied rather than a motion under 38 C.F.R. §§ 3.104(a), 3.105(a).  Because the Board concurs with the RO's application of the law governing the effective date of the Veteran's dependency allowance, a discussion of the law governing motions under 38 C.F.R. §§ 3.104(a), 3.105(a) is moot and the Board need not refer such a motion to the RO.

Given the above, the law does not permit an effective date prior to June 2016 for the award of dependency allowance benefits.  


TDIU

As the Veteran is was service-connected for a single disability rated at least 60 percent from July 2011, with two disabilities rated together as 70 from September 2015, the Veteran's TDIU claim may be adjudicated on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25; Rice v. Shinseki, 22 Vet. App. 447 (2009).  After consideration of the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of TDIU for the period on appeal prior to October 13, 2014.


ORDER

The request to reopen the previously denied claim of entitlement to service connection for a pulmonary disability is granted.

A rating of 100 percent for hepatitis C is granted from October 13, 2014, subject to the law and regulations governing the award of monetary benefits.

An effective date prior to June 2016 for the grant of a dependency allowance for a spouse is denied.

TDIU is granted for the period on appeal prior to October 13, 2014, subject to the law and regulations governing the award of monetary benefits.


REMAND

The AOJ has not issued a Supplemental Statement of the Case (SSOC) to address the Veteran's claim for an increased initial rating for his anxiety disorder.  The Board notes that the record includes medical evidence which the RO has not adjudicated, including a November 2017 VA examination.  On remand, the RO should issue an SSOC to address the new evidence contained in the Veteran's claims file.  See 38 C.F.R. § 19.37.  

The Board also notes VA treatment records, as recently as October 2017, which indicate that the Veteran's treatment for hepatitis C may have caused or aggravated his current pulmonary disability, as well as March 2017 private treatment records which indicate that the Veteran's pulmonary disability may be the result of his service.  Remand is necessary to obtain an appropriate medical opinion that addresses the cause of the Veteran's pulmonary disability.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  VA should also obtain any VA treatment records not already contained in the Veteran's claims file as part of this remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any VA treatment records not already of record.

2.  Obtain an addendum medical opinion from the February 2017 examiner, if possible, or another appropriate examiner if the February 2017 examiner is not available.  It is up to the examiner to determine whether another examination is required.  The examiner is requested to review the claims file, to include this remand, and respond to the following questions:

(a)  Is it clear and unmistakable (i.e., undebatable) that the Veteran had a pulmonary disability that pre-existed his entry into active duty service?

(b) If the Veteran clearly and unmistakably had a pulmonary disability that pre-existed his service, is it clear and unmistakable (i.e., undebatable) that the pre-existing pulmonary disability was NOT worsened beyond its natural progression during his service?

(c) If the Veteran did NOT clearly and unmistakably have a pulmonary disability that pre-existed his service, is it at least as likely as not (i.e., AT LEAST A 50 PERCENT PROBABILITY) that the Veteran's pulmonary disability began during his service, or alternatively, was caused by or resulted from an in injury, illness, or disease that occurred during his service?

(d)  If the Veteran's pulmonary disability is NOT related to his service, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's pulmonary disability was CAUSED BY a service-connected disability?  If not, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's pulmonary disability was AGGRAVATED BY (i.e., any worsening of the disability beyond its natural progression) a service-connected disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


